Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-4, 6, 9, 12-16, 28, 30-32, 34-35, 37, 41, 43-44, 78-80, and 82-88 (Renumbered 1-30) are found to be allowable. Claims 1, 3-4, 6, 9, 12-16, 28, 30-32, 34-35, 37, 41, 43-44, 78-80, and 82-88 are considered allowable since no prior art reference, before the effective filing date of the claimed invention,  alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves a method or a network equipment performing a set of listen-before-talk (LBT) procedures and determining a quantity of LBT failures within a period of time tracked by the timer; if the quantity of LBT failures reaches a threshold on one bandwidth part, performing a bandwidth part switch to another bandwidth part configured by a serving cell, and 
transmitting, to the serving cell, a medium access control (MAC) message indicating that the LBT metric threshold is satisfied on the previous bandwidth part; and wherein, when the quantity of LBT failures reaches a  threshold on a secondary cell, transmitting to the serving cell a report indicating that the LBT metric threshold is satisfied on the secondary cell; subsequently, resetting an LBT metric, associated with the quantity of LBT failures, based on at least one of a reconfiguration of the LBT metric or a reconfiguration of the timer.
The closest prior art of record such as Jang (US Patent Application Publication, 2020/0314903), Murray (US Patent Application Publication, 2021/0168862), Chen (Provisional Patent Application Publication, 62790099 for US Patent Application Publication, 2020/0221495), and Babaei (US Patent Application Publication, 2018/0124612), in combination, teaches some elements of the independent claims such as performing LBT procedures and determining a number of LBT failures within a timing period, switching to a default bandwidth part if active bandwidth part is busy, and communicating with a secondary eNB about such LBT failures.  However, the combination of the prior art references does not teach determining a number of LBT failures reaching a threshold on a current bandwidth part (BWP) within a period of time, nor does the combination communicate with the serving cell regarding the number of LBT failures on the BWP reaching a threshold, or regarding the number of LBT failures on the secondary cell reaching a threshold.  Therefore, the claims are allowable over the prior art. 
There are other prior art references such as Babaei (US Patent Application Publication, 20200296772 and Jose (US Provisional Patent Application Publication, 62760091, for US Patent Application Publication 2020/0154480) which, either alone or in combination, teaches generally about determining the number of LBT procedure failures and reporting such failures to the master eNB; however, the combination of the above prior art does not teach the above emphasized elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416